Citation Nr: 0616166	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  98-19 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether a special apportionment of the veteran's monthly 
Department of Veterans Affairs compensation benefits in the 
amount of $175.00 on behalf of K., the veteran's daughter, is 
proper.



ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1970 to February 
1974.

This appeal is from a September 1997 special apportionment 
decision of the Department of Veterans Affairs (VA) 
Nashville, Tennessee, Regional Office (RO).


FINDINGS OF FACT

1.  The veteran makes no other payment than the apportionment 
of VA benefits in support of K.

2.  The apportionee has demonstrated hardship.

3.  The apportionment is $175.00 a month, of which $75.00 is 
special apportionment, payment of which works no undue 
hardship on the veteran or any other party in interest.



CONCLUSION OF LAW

The apportionment to K. of $175.00 a month of the veteran's 
disability compensation, of which $75.00 a month comprises 
special apportionment, is proper.  38 U.S.C.A. §§ 501, 5307 
(West 2002); 38 C.F.R. §§ 3.57(a)(1)(iii), 3.450, 3.451 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, all reference to K. includes the custodial 
parent who actually prosecuted all claims for apportionment 
and special apportionment.

Law and regulation provides for the apportionment of a 
veteran's disability compensation between the veteran and his 
dependent minor child not in his custody for the purpose of 
the minor's support if the veteran is not reasonably 
discharging his responsibility for the child's support.  See 
38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. § 3.450 (2005).  
Without regard to any other regulation governing 
apportionment, where hardship of the dependent is shown to 
exist, the veteran's compensation may be specially 
apportioned to award a greater portion to the dependent as 
long as it does not cause undue hardship to the other persons 
in interest.  See 38 C.F.R. § 3.451 (2005).

In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  38 C.F.R. § 3.451 further provides that 
apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  The special apportionment was apparently 
designed to provide for an apportionment in situations where 
a veteran is reasonably discharging his responsibility for 
the support of any claimant who might be entitled to a 
"general" apportionment, but special circumstances exist 
which warrant giving "dependents" additional support.  See, 
e. g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); 
cf. Vet. Reg. No. 6(c), 4 (June 1934).

In November 1996, K.applied for an increase in her 
apportionment because of hardship.  At that time she received 
an apportionment of $100.00 a month.  She submitted financial 
status reports in November 1997 and August 2003.  The veteran 
submitted a financial status report in January 2005.

There is no evidence that the veteran paid or pays child 
support for K. other than the apportionment of his VA 
compensation.  The veteran has been compensated throughout 
the time at issue in the amount prescribed by law for a 
veteran with a 50 percent disability rating and two dependent 
children, of which K. is one.  This rate has increased 
upwards with annual legislative adjustments.  See 38 U.S.C.A. 
§§ 1114, 1115 (West 1991 and subsequent pocket parts; West 
2002 and subsequent pocket parts).  At the time of K.'s 
November 1996 application for additional apportionment, VA 
was making a $100.00 a month apportionment of the veteran's 
compensation to K.  This amount was and is in accordance with 
the governing regulation.  38 C.F.R. § 3.450 (2005).

The veteran did not respond to VA's March 1997 request for 
financial and other information, and the RO increased the 
monthly apportionment to $175.00.  The veteran disagreed with 
the entire apportionment in September 1997, but provided no 
financial information until January 2005.  VA continued K.'s 
apportionment past her 18th year, because she documented her 
enrollment as a full time student, and terminated K.'s 
apportionment effective June 18, 2005, because she became 23 
years old.  See 38 C.F.R. § 3.57(a)(1)(iii) (2005).

The veteran's January 2005 financial status report must be 
deemed less than fully informative of his financial status.  
At least, the arithmetic showing his net income after 
expenditures is wrong.  His net take home pay is $65.00 a 
month less than he calculated based on the amounts he 
reported.  In reporting his VA compensation, however, he 
reported his monthly benefit net of his current 
apportionments, giving the mistaken impression that the 
apportionment with which he disagrees is double the burden it 
is.  He reported current employment as a maintenance 
mechanic.  He indicated that his gross monthly income 
included the amount he reports for VA disability 
compensation.  He did not report that he works less than full 
time.  If his report is correct, his monthly gross salary is 
$400.00.  To be an accurate report of wages for full-time 
work, the hourly wage must be $2.00.  His report of earnings 
is not credible.  The more credible interpretation of his 
financial status report is that the amount reported as gross 
monthly salary is his monthly earnings, and his VA 
compensation is in addition to that, resulting in a positive 
monthly income.

The veteran reported nearly $14,000.00 in consumer debt in 
default.  He indicated that he is making no payment on any of 
these several debts.  His consumer debt is volitional, and he 
has chosen to default on it.  Consequently, the debt in 
default does not represent a monthly expense offsetting his 
monthly income.

Including the apportionment to K., the veteran is paying 
monthly apportionments of approximately half of his total 
monthly VA disability compensation.  Thus, it is not presumed 
that the special apportionment to K. causes undue hardship to 
the veteran.  38 C.F.R. § 3.451 (2005).  VA pays some part of 
his monthly compensation in consideration K. as his 
dependent.  It is money he would not receive if he did not 
have the dependent, and the financial effect of the 
apportionment equals the amount of the apportionment minus 
the amount he receives for K. as his dependent.  In light of 
his choice to default on consumer debt, he apparently has 
sufficient resources that payment of the special 
apportionment to K. does not in fact constitute an undue 
hardship.  Hardship contemplates an inability to pay for 
essentials such as food, clothing, shelter or medical 
expenses.  Such deprivations are not shown in this case.  

K.'s financial status reports of November 1997 and August 
2003 are credible to the extent of the information they 
provide.  They demonstrate monthly expenses were greater than 
income in November 1997, thus establishing the necessity for 
special apportionment at that time.  38 C.F.R. § 3.451 
(2005).

The August 2003 financial statement shows monthly expenses 
were then greater than income by $3739.00.  K. reported that 
the disparity was made up by grants and student loans.  She 
did not provide the amounts of the grants or of the loans.  
It is reasonable to infer from the fact of student loans that 
even with the grants, her monthly expenses exceeded her 
income.  Loans are liabilities, and thus not correctly 
counted as assists.  Absent evidence of intentional default 
on the loan, as with the veteran, the fact of them must be 
included in evaluating her financial status.  Thus 
considered, the August 2003 financial status report also 
demonstrates need for the special monthly apportionment.

Given the available financial information, K. has 
demonstrated necessity, and the veteran has not demonstrated 
undue hardship from payment of the special apportionment.  In 
sum, the total apportionment of $175.00 a month is proper.  
38 C.F.R. §§ 3.450, 3.451(2005).

In developing the instant appeal, VA has afforded the veteran 
due process in the form of letters soliciting evidence, all 
procedures required in contested claims, 38 C.F.R. §§ 19.100, 
19.101, 19.102 (2005), and the issuance of notices of 
actions, and statement and supplemental statements of the 
case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 
19.29, 19.30 (2005).

This appeal is not subject to the rules governing VA notice 
and assistance upon receipt of a claim for benefits, see 
38 U.S.C.A. §§ 5103, 5103A (West 2002), because the appeal 
concerns "Special Provisions Relating to Benefits" under 
chapter 53 of title 38, United States Code and not "Claims, 
Effective Dates, and Payments" under chapter 51 of title 38, 
United States Code.  Leuras v. Principi, 18 Vet. App. 435, 
438-39 (2004).


ORDER

The appeal from the $175.00 a month apportionment to K., the 
veteran's daughter, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


